                          United States District Court
                        Western District of North Carolina
                               Statesville Division

       James Holland Helms,           )              JUDGMENT IN CASE
                                      )
              Petitioner,             )               5:20-cv-00068-KDB
                                      )            3:13-cr-00258-RJC-DCK-1
                 vs.                  )
                                      )
                USA,                  )
                                      )
             Respondent.              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 2, 2021 Order.

                                               March 2, 2021




         Case 5:20-cv-00068-KDB Document 7 Filed 03/02/21 Page 1 of 1
